DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent 4,477,542 to Braswell.
With respect to claim 1, Braswell teaches quick release storage battery closure assembly (a battery vent cap gang) comprising: 
a plurality of vent caps 16; 
a primary member 28 coupled to each of the plurality of vent caps 16; 
a first translation member 38 operably coupled to a first one of the plurality of vent caps 16 and a second one of the plurality of vent caps 16, the first translation member 38 spaced from the primary member 28 on a first side of the primary member 28; 
a second translation member 38 operably coupled to a third one of the plurality of vent caps 16, the second translation member 38 spaced from the primary member 28 on a second side of the primary member 28; and 
an actuator 30 pivotally coupled to the first translation member 38 and the second translation member 38 and rotatingly coupled with the primary member 28 to cause substantially simultaneous rotational movement of the plurality of vent caps 16, an entirety of the first translation member 38 extending between the first one of the plurality of vent caps 16 and the actuator 30, and an entirety of the second translation member 38 extending between the actuator 30 and the third one of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 2, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the primary member 28 is coupled to each of the plurality of vent caps 16 at an axial center of each of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 3, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the primary member 28 is coupled to each of the plurality of vent caps 16 by a first pin 26c at the axial center of each of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 4, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein each of the plurality of vent caps 16 includes a second pin 36a or 32a offset from the axial center thereof (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 5, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the first translation member 38 is coupled to the second pin 36a of the first one of the plurality of vent caps 16 and the second pin 32a of the second one of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 6, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the first one of the plurality of vent caps 16 and the second one of the plurality of vent caps 16 are directly adjacent each other (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 7, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the second one of the plurality of vent caps 16 is directly intermediate the first one of the plurality of vent caps 16 and the third one of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 8, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the second translation member 38 has a connecting pin 32a  formed thereon, the connecting pin 32a coupling the actuator 30 to the second translation member 38 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 9, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the first translation member 38 is diagonally offset from the second translation member 38 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 10, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein each of the first translation member 38 and the second translation member 38 has a length less than a length of the primary member 28 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 11, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein each of the plurality of vent caps 16 includes a radially outwardly extending arm 34 coupling one of the first translation member 38 and the second translation member 38 to a respective one of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 12, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the radially outwardly extending arm 34 of the first one of the plurality of vent caps 16 couples the first translation member 38 to the first one of the plurality of vent caps 16 and the radially outwardly extending arm 34 of the second one of the plurality of vent caps 16 couples the first translation member 38 to the second one of the plurality of vent caps 16, and wherein the radially outwardly extending arm 34 of the third one of the plurality vent caps 16 couples the second translation member 38 to the third one of the plurality of vent caps 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 13, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the radially outwardly extending arms 34 of each of the first one of the plurality of vent caps 16 and the second one of the plurality of vent caps 16 extend from the respective ones of the plurality of vent caps 16 in a first direction and the radially outwardly extending arm 34 of the third one of the plurality of vent caps 16 extends from the third one of the plurality of vent caps 16 in a second direction, wherein the first direction is opposite the second direction (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 16, Braswell teaches quick release storage battery closure assembly (a battery vent cap gang) comprising: 
a first vent cap 16; 
a second vent cap 16; 
a third vent cap 16, the second vent cap 16 disposed intermediate the first vent cap 16 and the second vent cap 16; 
a primary member 28 coupled to an axial center of each of the first vent cap 16, the second vent cap 16, and the third vent cap 16 by a first pin 26c; 
a first translation member 38 operably coupled to the first vent cap 16 and the second vent cap 16, the first translation member 38 having a pair of apertures each disposed at opposite ends of the first translation member 38, the first one of the pair of apertures receiving a second pin 36a of the first vent cap 16 and the second one of the pair of apertures receiving a second pin 32a of the second vent cap 16; 
a second translation member 38 operably coupled to a third one of the plurality of vent caps 16, the second translation member 38 having a second translation aperture formed at a first end thereof and a connecting pin 32a formed at an opposite second end thereof, the second translation aperture receiving a second pin 36a of the third vent cap 16; and 
an actuator 30 pivotally coupled to the first translation member 38 by the second pin 32a of the second vent cap 16 and the second translation member 38 by the connecting pin 32a, the actuator 30 rotatingly coupled to the primary member 28 by the first pin 26c of the second vent cap 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 17, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the first translation member 28 is disposed intermediate the second vent cap 16 and the actuator 30 and the second translation member 28 directly engages the actuator 30 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 18, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the connecting pin 32a is integrally formed with the second translation member 38 and extending from an upper surface of the second translation member 38 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

With respect to claim 20, Braswell teaches the quick release storage battery closure assembly (the battery vent cap gang), wherein the second pin 36a or 32a of each of the first vent cap 16, the second vent cap 16, and the third vent cap 16 extend from a radially outwardly extending arm 34 or 30, the radially outwardly extending arm 34 or 30 of the first vent cap 16 and the second vent cap 16 extend in a direction opposite the radially outwardly extending arm 34 or 30 of the third vent cap 16 (Braswell: Column 2, Line 51 – Column 5, Line 14; Figs. 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,477,542 to Braswell in view of US Patent Application Publication 2013/0034756 to Doyle.
With respect to claim 14, Braswell does not specifically teach the quick release storage battery closure assembly (the battery vent cap gang), wherein the actuator includes axially opposed grips formed thereon.
However, Doyle a vent cap gang, wherein the actuator 163 includes axially opposed grips 162 formed thereon (Doyle: Section [0029]; Fig. 1)
It would have been obvious as of the effective filing dated of the claimed invention to have modified Braswell with the teaching above from Doyle with the motivation of having a means such the actuator with grips would improve the operation of the actuator.

With respect to claim 15, Braswell does not specifically teach the quick release storage battery closure assembly (the battery vent cap gang), wherein the actuator is received in indentations formed in each of the primary member, the first translation member, and the second translation member.
However, Doyle a vent cap gang, wherein the actuator 163 is received in indentations formed in both elongate first member 132 and elongate second member 138 (Doyle: Section [0029]; Fig. 1). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Braswell with the actuator 30 is received in indentations formed in each of the primary member, the first translation member, and the second translation member from Doyle with the motivation of having a means such the indentations would reduce the size of the assembly.

With respect to claim 19, Braswell does not specifically teach the quick release storage battery closure assembly (the battery vent cap gang), wherein an indentation is formed in the first translation member and an indentation is formed in the second translation member.
However, Doyle a vent cap gang, wherein the actuator 163 is received in indentations formed in both elongate first member 132 and elongate second member 138 (Doyle: Section [0029]; Fig. 1). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Braswell with an indentation is formed in the first translation member and an indentation is formed in the second translation member from Doyle with the motivation of having a means such the indentations would reduce the size of the assembly.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        9/24/2022